Citation Nr: 1200324	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial evaluation for nonproliferative diabetic retinopathy.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In light of this holding, and the fact that the Veteran has been diagnosed with a psychiatric disability other than PTSD, the relevant issue on the title page has been characterized, as listed above.

The Board notes that the Veteran was provided a Board hearing in May 2011 with the undersigned Veterans Law Judge.  The transcript has been associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Board has reviewed the record and finds that additional development is warranted.

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  In this regard, an October 2010 VA psychiatric examination indicated a diagnosis of major depressive disorder.  The examiner declined to diagnose the Veteran with PTSD.  The examiner did not indicate whether the Veteran's major depressive disorder is related to his period of active duty or any incident of active duty.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and for the examiner to provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

The Veteran should also be provided notice consistent with the VCAA concerning his claim for service connection for an acquired psychiatric disorder (other than PTSD).  

Additionally, the Veteran indicated during his VA psychiatric examination and at his Board hearing that he received treatment either during or shortly after service for psychiatric problems at the Quonset Naval Medical Hospital.  The Board notes that this facility closed in 1974.  However, such records have not been requested through any official sources.  This must be accomplished on remand.

Concerning the Veteran's claim for an increased rating for diabetes mellitus, the Veteran's representative indicated that his diabetes mellitus had worsened.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in August 2008, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his diabetes mellitus.

Additionally, the Board notes that the Veteran claimed to have foot problems secondary to his diabetes mellitus during his Board testimony.  A June 2009 VA treatment note indicates that the Veteran had abnormal foot sensation.  Thus, the diabetes examination must also consider any foot disabilities which are related to the Veteran's diabetes mellitus.

The Board additionally notes that the Veteran received a VA eye examination during September 2008 in which the examiner noted that the Veteran's cataracts are not secondary to his retinopathy or diabetes mellitus.  There is no rationale noted for such opinion.  Additionally, there is no indication as to whether the Veteran's cataracts are aggravated by his retinopathy or diabetes mellitus.  Thus, an addendum must be provided or an additional VA eye examination.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice consistent with the VCAA concerning establishing service connection for a acquired psychiatric disorder.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, specifically to include records from Quonset Naval Medical Hospital and any ongoing records from the Providence VA Medical Center.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above has been completed, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Arrange for a VA diabetes examination to evaluate the severity of the Veteran's service-connected diabetes mellitus.  The examiner should specifically address whether the diabetes mellitus requires a regulation of activities.  

Additionally, the examiner should address whether it is at least as likely as not that any problems of the feet to include peripheral neuropathy are secondary to the service-connected diabetes mellitus (either caused or aggravated by).  Both direct causation and aggravation (a permanent worsening beyond the natural progression of the disorder) should be addressed.  

To the extent that a separate podiatric examination is found to be necessary to respond to the questions regarding the foot complications, one should be arranged.  Both for the diabetes examination and any separate podiatric examination, the claims file must be reviewed in conjunction with this inquiry.  Moreover, all opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  Request that the September 2008 eye examiner issue an addendum concerning whether the cataracts has been aggravated by the Veteran's retinopathy or whether the Veteran's cataracts are secondary to or have been aggravated by the service-connected retinopathy.  If the September 2008 examiner is unavailable, arrange for another diabetic eye examination to evaluate whether the cataracts are secondary to or have been aggravated by the service-connected retinopathy.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  All opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.

6.  Thereafter, the/AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

